FILED
MEMORANDUM DECISION                                               Aug 31 2016, 9:16 am

Pursuant to Ind. Appellate Rule 65(D),                                CLERK
                                                                  Indiana Supreme Court
this Memorandum Decision shall not be                                Court of Appeals
                                                                       and Tax Court

regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ernest P. Galos                                          Gregory F. Zoeller
Public Defender                                          Attorney General of Indiana
South Bend, Indiana
                                                         Katherine Modesitt Cooper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Matthew Grayson,                                         August 31, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         71A05-1506-CR-649
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable Elizabeth C.
Appellee-Plaintiff                                       Hurley, Judge
                                                         Trial Court Cause No.
                                                         71D08-1312-FA-30



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 71A05-1506-CR-649 | August 31, 2016     Page 1 of 18
[1]   Matthew Grayson appeals his convictions for three counts of Class A felony

      Child Molesting1 and one count of Class C felony Vicarious Sexual

      Gratification.2 Grayson raises the following arguments: (1) the trial court erred

      by permitting the child victim’s out-of-court statements into evidence pursuant

      to the protected persons statute; (2) the trial court erred by denying Grayson’s

      motion for a mistrial; and (3) there is insufficient evidence supporting the

      convictions. Grayson also contends that the sentence imposed by the trial court

      is inappropriate in light of the nature of the offenses and his character. Finding

      no error and that the sentence is not inappropriate, we affirm.


                                                     Facts
[2]   Grayson and Heather Smith have two children together: M.G., born August

      14, 2008, and S.G., born November 12, 2010. Between August 2012 and

      September 2013, Heather was working at multiple jobs. While she was at

      work, Grayson cared for the children.


[3]   In September 2013, the Department of Child Services removed the children

      from the home because of issues regarding lack of cleanliness. At that time, the

      children went to live with their maternal grandmother, Lori Smith. Lori

      noticed that M.G., who was five years old at that time, was frequently

      defecating in her pants.




      1
          Ind. Code § 35-42-4-3.
      2
          I.C. § 35-42-4-5.


      Court of Appeals of Indiana | Memorandum Decision 71A05-1506-CR-649 | August 31, 2016   Page 2 of 18
[4]   On December 17, 2013, M.G. asked Lori if she could sleep with her if she had a

      nightmare. M.G. explained that it was not really a nightmare but a “sex

      dream.” Tr. p. 262. Lori asked what M.G. meant by “sex dream,” and M.G.

      replied that it was “when two people do that dirty thing.” Id. Lori asked M.G.

      what had happened, and M.G. told her that “when mommy goes to work and

      daddy locks the door and pushes her with his yum yum until she gets to the

      couch. And then he puts his yum yum on her hoo hoo.” Id. Lori asked M.G.

      if it happened once, and M.G. said “no, he does it all the time.” Id. M.G. told

      Lori that she had not told anyone “because daddy told her not to because he

      would go to jail for a long time so she couldn’t tell anybody.” Id. at 263. M.G.

      also told Lori that Grayson had awakened her one day to watch a “porno” with

      him and “when he was done she got to go back to bed.” Id. at 263. When Lori

      asked M.G. “done with what,” M.G. said, “jacking off” and made a motion

      with her hand. Id. at 264.


[5]   The next day, M.G. participated in a forensic interview. During the interview,

      M.G. identified a penis as a “pee pee,” “yum yum,” and “dingy,” and a vagina

      as a “hoo hoo” and the buttocks as “butt” or “bootie.” State’s Ex. 31. M.G.

      told the interviewer that Grayson had stuck his “yum yum” in her “hoo hoo”

      and that afterwards, her “hoo hoo” felt “really sored [sic].” Id. She also said

      that Grayson made her take off her skirt and underwear and he put his finger in

      her “hoo hoo.” Id. M.G. said that Grayson sometimes used “that blue thing

      that goes in your hoo hoo that hurts and tickles” and “it looks like a bee,” and

      that he kept the “blue thing” in the “secret bathroom.” Id. M.G. also told the

      Court of Appeals of Indiana | Memorandum Decision 71A05-1506-CR-649 | August 31, 2016   Page 3 of 18
      interviewer that Grayson put his “yum yum” in her “butt.” Id. M.G. stated that

      sometimes Grayson “licks my hoo hoo,” demonstrating the action for the

      interviewer, and discussed how the “white goo” came out of Grayson’s “yum

      yum” and how she swallowed the “yucky goo” when Grayson put his “yum

      yum” in her mouth. Id. Finally, M.G. reported that Grayson made her put

      S.G.’s “dingy” in her mouth and suck it, explaining that while M.G. was doing

      this, Grayson’s clothes were off and his hands were on his “dingy.” Id.

      Throughout the interview, M.G. demonstrated actions with her hands or with

      her mouth when explaining what Grayson had done to her.


[6]   South Bend Police officers obtained and executed a search warrant for

      Grayson’s home and recovered a battery operated power glide razor and the

      case of a pornographic movie entitled “I Luv Asians 6.” Tr. p. 360, 370. The

      razor was tested for DNA evidence but the examiner was unable to draw any

      conclusion from the testing. The forensic scientist was only able to determine

      that “[t]here were enough numbers there to say that it wasn’t from a single

      source or one individual. There were more numbers than you would expect to

      find.” Id. at 402.


[7]   On December 30, 2014, the State charged Grayson with three counts of class A

      felony child molesting, one count of class C felony vicarious sexual

      gratification, and one count of child D felony possession of child pornography. 3




      3
          The State later dismissed the possession of child pornography charge.


      Court of Appeals of Indiana | Memorandum Decision 71A05-1506-CR-649 | August 31, 2016   Page 4 of 18
      On November 20, 2014, the State filed a notice of intent to introduce M.G.’s

      out-of-court statements to Lori and to the forensic interviewer should the trial

      court find M.G. to be unavailable as a witness. Following a two-day hearing

      held on December 3 and 4, 2014, in which the State offered M.G. for cross-

      examination, the trial court found M.G. to be an unavailable witness and

      ordered that her out-of-court statements would be admissible at trial. The trial

      court reached this conclusion based on the opinions of a psychologist and

      several other witnesses, finding that if M.G. were required to testify in

      Grayson’s presence, she would “suffer serious emotional distress such that she

      would not be able to reasonably communicate.” Appellant’s App. p. 243.


[8]   Grayson’s jury trial began on March 13, 2015. At the trial, three of Grayson’s

      fellow inmates testified. Erskine Jones testified that Grayson had told him that

      he made his children watch pornography and “reenact things together” and that

      he had “a razor he sodomized [M.G.] with.” Tr. p. 476. At some point, Jones

      and Grayson argued over the fact that Grayson intended to take his case to

      trial, and Grayson told Jones that “he would f*ck a hole the size of a grapefruit

      in [Jones’s] daughter.” Id.


[9]   Quinton Ferguson testified that Grayson had told him that “he was just having

      his two kids . . . touch on each other and like lick and suck on each other just so

      they wouldn’t be slow learners like the mom was.” Id. at 492. Grayson told

      Ferguson that he penetrated M.G. anally with a razor, that he was not able to

      “truly” penetrate M.G. because “if it so happened to leave DNA in her it would

      be easy to find,” and that he liked to watch Asian pornography with his son

      Court of Appeals of Indiana | Memorandum Decision 71A05-1506-CR-649 | August 31, 2016   Page 5 of 18
       because he wanted his son to be a ‘quick take.’” Id. Grayson also told

       Ferguson that “he tried to penetrate [M.G.], but he said if he forced himself in

       there it would have been obvious because [M.G.] is such a little girl.” Tr. p.

       493.


[10]   Thomas Hamet testified that Grayson had told him that Grayson “got drunk

       with his neighbor one night and he went in the child’s room while she was

       asleep and he masturbated over the top of her and ejaculated on her, rubbed it

       in with the head of his penis and his finger and then performed oral on her.” Id.

       at 511. Grayson told Hamet that he touched M.G. while she slept, that he used

       different objects to touch the child’s vagina, and that he had M.G. watch

       pornography “to show her what he wanted to do to him.” Id. at 512. Grayson

       also told Hamet that he penetrated M.G. “with a highlighter, a sexual device

       called a bullet, a vibrating bullet, a pen, his finger, [and] the head of his penis.

       He performed oral on her.” Id. at 513. Additionally, Grayson said that “[h]e

       had his daughter [M.G.] perform oral on the son.” Id. Grayson also stated that

       he penetrated M.G. in “[h]er rear end. I believe that was where he penetrated

       her more with his penis than just the head was in the rear end.” Id. Hamet also

       testified that Grayson said that “[h]e was using different objects to stretch her

       because he says he is hung like a mule, and he was using different objects on the

       child. He was using different objects on the child to try and stretch her so he

       could have full sexual contact with her.” Id.


[11]   During Lori’s testimony at the trial, the prosecutor asked Lori if Heather and

       Grayson had ever lived with her. Lori replied, “I’m not really sure on the dates.

       Court of Appeals of Indiana | Memorandum Decision 71A05-1506-CR-649 | August 31, 2016   Page 6 of 18
       They didn’t live with me long. I got a letter from the internet company stating

       that somebody was stealing stuff from the internet. I found it was [Grayson]

       and I threw him out.” Id. at 258. Grayson objected and moved for a mistrial.

       The trial court sustained the objection and admonished the jury that Lori’s

       answer “cannot be considered by you in any manner in determining guilt or

       innocence with regard to these charges.” Id. at 261. The trial court denied the

       motion for a mistrial.


[12]   Following the trial, the jury found Grayson guilty as charged on March 18,

       2015. On May 15, 2015, the trial court imposed thirty-year executed sentences

       on each class A felony child molesting conviction and a four-year executed

       sentence on the class C felony vicarious sexual gratification conviction, all to be

       served consecutively, for an aggregate ninety-four-year term. Grayson now

       appeals.


                                    Discussion and Decision
                               I. M.G.’s Hearsay Statements
[13]   Grayson first argues that the trial court erred by admitting M.G.’s hearsay

       statements to Lori and to the forensic interviewer into evidence. We afford

       great deference to a trial court’s decision to admit or exclude evidence.

       Carpenter v. State, 786 N.E.2d 696, 702 (Ind. 2003).                We will reverse only if the

       trial court’s decision is clearly against the logic and effect of the facts and

       circumstances before it or it misinterprets the law. Trujillo v. State, 806 N.E.2d
317, 323 (Ind. Ct. App. 2004).

       Court of Appeals of Indiana | Memorandum Decision 71A05-1506-CR-649 | August 31, 2016   Page 7 of 18
[14]   Generally, hearsay is not admissible unless the Rules of Evidence or other law

       specifically provide otherwise. Ind. Evidence Rule 802. Our legislature has

       enacted special procedures for introducing evidence that would otherwise be

       inadmissible hearsay evidence in cases involving crimes against children.

       Specifically, Indiana Code section 35-37-4-6, which applies, among other

       things, to sex crimes involving children, provides that a child under the age of

       fourteen is a “protected person.” This statute makes otherwise inadmissible

       evidence admissible:

                        A statement or videotape that:


                        (1)     is made by a person who at the time of trial is a
                                protected person;


                        (2)     concerns an act that is a material element of an
                                offense listed in subsection (a) or (b) that was
                                allegedly committed against the person; and


                        (3)     is not otherwise admissible in evidence;


                        is admissible in evidence in a criminal action for an offense
                        listed in subsection (a) or (b) if the requirements of
                        subsection (e) are met.


       I.C. § 35-37-4-6(d). The statute goes on to explain the conditions under which

       the out-of-court statements may become admissible:


               (e)      A statement or videotape described in subsection (d) is
                        admissible in evidence in a criminal action listed in
                        subsection (a) or (b) if, after notice to the defendant of a

       Court of Appeals of Indiana | Memorandum Decision 71A05-1506-CR-649 | August 31, 2016   Page 8 of 18
                 hearing and of the defendant’s right to be present, all of the
                 following conditions are met:


                 (1)     The court finds, in a hearing:


                         (A)      conducted outside the presence of the jury;
                                  and


                         (B)      attended by the protected person in person or
                                  by using closed circuit television testimony as
                                  described in section 8(f) and 8(g) of this
                                  chapter;


                         that the time, content, and circumstances of the
                         statement or videotape provide sufficient indications
                         of reliability.


                 (2)     The protected person:


                         (A)      testifies at the trial; or


                         (B)      is found by the court to be unavailable as a
                                  witness for one (1) of the following reasons:


                                  (i)     From the testimony of a psychiatrist,
                                          physician, or psychologist, and other
                                          evidence, if any, the court finds that
                                          the protected person’s testifying in the
                                          physical presence of the defendant will
                                          cause the protected person to suffer
                                          serious emotional distress such that the
                                          protected person cannot reasonably
                                          communicate. . . .


Court of Appeals of Indiana | Memorandum Decision 71A05-1506-CR-649 | August 31, 2016   Page 9 of 18
                                                       ***


               (f)      If a protected person is unavailable to testify at the trial for
                        a reason listed in subsection (e)(2)(B), a statement or
                        videotape may be admitted in evidence under this section
                        only if the protected person was available for cross-
                        examination:


                        (1)     at the hearing described in subsection (e)(1); or


                        (2)     when the statement or videotape was made.


       I.C. § 35-37-4-6(e), -6(f).


[15]   In this case, M.G.’s behavioral clinician, her clinical therapist, and the

       psychologist who evaluated M.G. all testified that M.G.’s participation in the

       trial would be extremely traumatic for her. The psychologist opined that if

       M.G. had to testify in her father’s physical presence, it would be “highly

       distressing” and result in “significant emotional distress.” Hearing Tr. p. 25-26.

       The behavioral clinician testified that if M.G. had to testify at trial, she would

       “feel threatened, intimidated, and highly anxious.” Id. at 49-50. The clinician

       noted that M.G. had experienced a regression in behavior, including defecating

       in her pants multiple times a day, when she began attending trial interviews and

       “getting ready to be prepped for court.” Id. at 41-42. M.G.’s clinical therapist

       also testified that M.G. had begun to demonstrate increased signs of anxiety

       and stress when talking about preparing for trial, resulting in severe sleep

       disturbances and defecating in her pants. The therapist had observed M.G.


       Court of Appeals of Indiana | Memorandum Decision 71A05-1506-CR-649 | August 31, 2016   Page 10 of 18
       becoming “very distressed” and sometimes “just shut[ting] down” when

       discussing her fears of the court process and having to face her father. Id. at 82.


[16]   In addition to the professionals who testified, M.G. was present at the hearing

       so that she could be cross-examined by Grayson’s attorney. She refused to sit

       in the witness chair and had to be carried into the courtroom by her therapist.

       She sat in her therapist’s lap, huddled in the fetal position, and tried to hide her

       face behind her hair. M.G. stated that she understood the difference between a

       truth and a lie and agreed to tell the truth. Defense counsel began asking

       questions of M.G., but abandoned the cross-examination because M.G. was not

       responsive. The trial court later noted, “I have never seen a child in the state

       that [M.G.] was in at the time of that protected person hearing, and I have been

       involved in many cases similar to this one with acts alleged that are just as

       egregious and I have never—I have never seen anything like that.” Tr. p. 37.


[17]   The trial court heard unanimous testimony of the professionals involved with

       M.G. that having to testify at trial in her father’s presence would cause her to

       suffer serious emotional distress such that she could not reasonably

       communicate. The trial court also observed her behavior in court first-hand

       and echoed the professionals’ conclusions based on her behavior. We find that

       this evidence readily supports the trial court’s conclusion that M.G. is a

       protected person who was unavailable as a witness under Indiana Code section

       35-37-4-6 and that, consequently, her out-of-court statements to Lori and to the

       forensic interviewer were admissible under that statute.



       Court of Appeals of Indiana | Memorandum Decision 71A05-1506-CR-649 | August 31, 2016   Page 11 of 18
                                                II. Mistrial
[18]   Next, Grayson argues that the trial court should have granted his motion for a

       mistrial following Lori’s testimony that she had kicked him out of her home in

       the past after she learned that he was stealing Internet service. We afford great

       deference to a trial court’s ruling on a motion for a mistrial. Mickens v. State,

       742 N.E.2d 927, 929 (Ind. 2001). A mistrial is an “extreme remedy that is

       warranted only when less severe remedies will not satisfactorily correct the

       error.” Francis v. State, 758 N.E.2d 528, 532 (Ind. 2001).


[19]   Grayson argues that Lori’s testimony constituted an evidentiary harpoon,

       which occurs when the prosecution places inadmissible evidence before the jury

       for the deliberate purpose of prejudicing the jury against the defendant. Evans v.

       State, 643 N.E.2d 877, 889-90 (Ind. 1994). To prevail on such a claim, the

       defendant must show that (1) the prosecution acted deliberately to prejudice the

       jury, (2) the evidence was inadmissible, and (3) the defendant was placed in a

       position of grave peril to which he should not have been subjected. Id.; Jewell v.

       State, 672 N.E.2d 417, 424 (Ind. Ct. App. 1996).


[20]   In this case, there is no evidence whatsoever that the prosecution acted

       deliberately to prejudice the jury. Furthermore, the trial court sustained

       Grayson’s objection to the testimony and admonished the jurors that they could

       not consider it in determining Grayson’s guilt or innocence. A

       contemporaneous admonishment is presumed to have cured any error, Gamble

       v. State, 831 N.E.2d 178, 184 (Ind. Ct. App. 2005), and Grayson has given us no


       Court of Appeals of Indiana | Memorandum Decision 71A05-1506-CR-649 | August 31, 2016   Page 12 of 18
       reason to question that presumption in this case. Under these circumstances,

       we find no error in the trial court’s decision to deny the motion for a mistrial.


                              III. Sufficiency of the Evidence
[21]   Next, Grayson argues that the evidence is insufficient to support his

       convictions. When reviewing the sufficiency of the evidence supporting a

       conviction, we will consider only the probative evidence and reasonable

       inferences supporting the verdict. Moore v. State, 27 N.E.3d 749, 754 (Ind.

       2015). In conducting our review, we will neither reweigh the evidence nor

       assess witness credibility. Id. We will affirm unless no reasonable factfinder

       could find the elements of the crime(s) proved beyond a reasonable doubt. Id.


[22]   In this case, Grayson was convicted of four crimes, and he argues that the

       evidence is insufficient to support all of them. To convict Grayson of these

       crimes, the State was required to prove the following beyond a reasonable

       doubt:


            Grayson was at least twenty-one years old and performed or submitted to
             sexual intercourse with M.G., who was under the age of fourteen. I.C. §
             35-42-4-3.
            Grayson was at least twenty-one years old and performed or submitted to
             deviate sexual conduct with M.G., who was under the age of fourteen.
             Id. “Deviate sexual conduct” is an act involving a sex organ of one
             person and the mouth or anus of another person. Ind. Code § 35-31.5-2-
             94. Here, the State charged two separate acts of deviate sexual conduct:
             the first alleged an act involving M.G.’s anus and Grayson’s sex organ;
             the second alleged an act involving M.G.’s mouth and Grayson’s sex
             organ.


       Court of Appeals of Indiana | Memorandum Decision 71A05-1506-CR-649 | August 31, 2016   Page 13 of 18
            Grayson was at least eighteen years old and knowingly or intentionally
             directed, aided, induced, or caused M.G., who was under the age of
             fourteen, to touch or fondle herself or S.G., another child under the age
             of sixteen, with the intent to arouse or satisfy the sexual desires of M.G.,
             S.G., or Grayson. I.C. § 35-42-4-5.

       Grayson does not dispute that the ages of all parties have been established

       beyond a reasonable doubt. But he argues that the evidence is insufficient to

       support the remaining elements.


[23]   Grayson essentially makes two arguments: first, he again contends that M.G.’s

       out-of-court statements should not have been admitted as evidence. We have

       already addressed that issue and will not do so again. 4 Second, he argues that

       the inmates who testified were not credible witnesses. As noted above, we will

       not assess witness credibility—that is a job for the factfinder, not an appellate

       court.


[24]   The evidence in the record readily supports Grayson’s convictions. M.G.’s

       statements to Lori and to the forensic interviewer, which are recounted in the

       Facts section herein, were descriptive and graphic and supported all of the

       charged crimes detailed above. See Morrison v. State, 462 N.E.2d 78, 79 (Ind.

       1984) (holding that the uncorroborated testimony of a child victim, alone, is

       sufficient to sustain a conviction for child molesting). In addition to M.G.’s




       4
        Grayson argues that M.G.’s statements were not subject to cross-examination and consequently should not
       be permitted to support his convictions. But as noted above, M.G. was subject to cross-examination at the
       protected persons hearing, but she was so non-responsive and non-communicative during questioning that
       Grayson’s attorney abandoned the attempt.

       Court of Appeals of Indiana | Memorandum Decision 71A05-1506-CR-649 | August 31, 2016        Page 14 of 18
       statements, the State presented three witnesses who testified that Grayson had

       told them, on different occasions, that he had molested M.G. in myriad

       different ways. This evidence was highly incriminating and corroborated many

       of M.G.’s statements regarding the abuse.


[25]   Based upon M.G.’s statements to Lori and the forensic interviewer and the

       testimony of Grayson’s three fellow inmates, the jury reasonably concluded that

       Grayson had molested M.G. in multiple ways, including sexual intercourse,

       anal penetration, and oral sex, and that he had directed M.G. to perform oral

       sex on her younger brother to satisfy Grayson’s sexual desires. In other words,

       we find the evidence sufficient to support the convictions.


                                             IV. Sentencing
[26]   Finally, Grayson contends that the aggregate sentence imposed by the trial

       court is inappropriate in light of the nature of the offenses and his character.

       Indiana Appellate Rule 7(B) provides that this Court may revise a sentence if it

       is inappropriate in light of the nature of the offense and the character of the

       offender. We must “conduct [this] review with substantial deference and give

       ‘due consideration’ to the trial court’s decision—since the ‘principal role of

       [our] review is to attempt to leaven the outliers,’ and not to achieve a perceived

       ‘correct’ sentence . . . .” Knapp v. State, 9 N.E.3d 1274, 1292 (Ind. 2014)

       (quoting Chambers v. State, 989 N.E.2d 1257, 1259 (Ind. 2013)) (internal

       citations omitted).




       Court of Appeals of Indiana | Memorandum Decision 71A05-1506-CR-649 | August 31, 2016   Page 15 of 18
[27]   Here, Grayson was convicted of three class A felonies and one class C felony.

       For the class A felonies, Grayson faced a term of twenty to fifty years

       imprisonment, with an advisory term of thirty years. Ind. Code § 35-50-2-4.

       Grayson received three thirty-year sentences—the advisory term. For the class

       C felony conviction, Grayson faced a term of two to eight years imprisonment,

       with an advisory term of four years. I.C. § 35-50-2-6. Grayson received an

       advisory sentence of four years. The trial court ordered all sentences to be

       served consecutively, for an aggregate term of ninety-four years imprisonment.


[28]   Turning first to the nature of Grayson’s offenses, their abhorrence cannot be

       overstated. He repeatedly molested his four-year-old daughter over a long

       period of time, on multiple occasions, in many different ways. He bragged to

       his fellow inmates that he had sodomized M.G. with a razor and used a wide

       variety of tools and objects to “stretch” her so that he could experience full

       sexual contact with her. Tr. p. 476, 492, 513. He forced her to perform oral sex

       on her two-year-old brother while he watched and masturbated. He also

       ordered M.G. not to tell anyone because he would “go to jail for a really long

       time.” Id. at 263.


[29]   Grayson’s attorney argues that “[t]he children were not physically harmed and

       have a high probability of not remembering any of the facts in the long term,

       especially S.G.” Appellant’s Br. p. 22. This statement is troubling in so many

       ways that it is difficult to address. M.G. was unquestionably physically

       harmed. She was four years old and was repeatedly penetrated vaginally and

       anally with Grayson’s fingers and penis, as well as other objects. And to

       Court of Appeals of Indiana | Memorandum Decision 71A05-1506-CR-649 | August 31, 2016   Page 16 of 18
       suggest that because the children were of such young age we should lower his

       sentence is such an appalling argument that we decline to consider it.


[30]   Regarding Grayson’s character, we acknowledge, as did the trial court, that he

       has no criminal history. But his behavior with his children is a strong indicator

       of his character. He violated a position of trust—he was their father, their

       caregiver—to an unimaginable degree. The trial court observed as follows:


               While watching [M.G.’s] statement and the…child[-]like way in
               which she talked about what happened, the lack of shame that
               she exhibited, that what that told me was that you made this her
               daily life, that this was her experience, this is what she knew life
               to be, that this is what daddies and daughters did and there was
               nothing wrong with it because that’s what daddies do to their
               daughter and that’s the way it came across in her interview, that
               was the demeanor she exhibited was that that’s all she knew.
               And because she trusted and because she loved you and because
               you were her father, she accepted it as what was right and what
               was okay.


       Sent. Tr. p. 35-36. Grayson committed acts and caused harm that went far

       beyond that required to commit the charged offenses. He molested his very

       young daughter in so many ways, over such a lengthy period of time, that she

       began defecating in her pants and exhibiting post-traumatic stress disorder,

       anxiety, and severe sleep disturbances.


[31]   In our view, the trial court exhibited admirable restraint in imposing only the

       advisory terms on Grayson’s convictions. We certainly do not find the




       Court of Appeals of Indiana | Memorandum Decision 71A05-1506-CR-649 | August 31, 2016   Page 17 of 18
       aggregate ninety-four-year sentence to be inappropriate in light of the nature of

       the offenses and Grayson’s character.


[32]   The judgment of the trial court is affirmed.


       Bradford, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A05-1506-CR-649 | August 31, 2016   Page 18 of 18